— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), entered June 12, 1990, which permitted the defendants to withdraw their jury demand on the eve of trial and barred the plaintiffs from filing a jury demand on the eve of trial.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from did not decide a motion made on notice, and hence, is not appealable as of right (CPLR 5701 [a] [2]; see, Cohalan v Johnson Elec. Constr. Corp., 105 AD2d 770). The appellants perfected the appeal without leave to appeal (see, Roberts v Modica, 102 AD2d 886). In light of this disposition, we do not pass on the merits of the arguments raised by the appellants. Bracken, J. P., Sullivan, Balletta and Lawrence, JJ., concur.